                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR18-0015-JCC
10                              Plaintiff,                    ORDER
11          v.

12   JERMAINE HICKLES,

13                              Defendant.
14

15          This matter comes before the Court on the United States’s and Third-Party Claimant
16   Quinn Patrick’s stipulated motion to settle Mr. Patrick’s third-party claim to a firearm forfeited
17   by Defendant in this case (Dkt. No. 49). Mr. Patrick has asserted an interest in the Ruger SR22
18   .22 caliber long rifle, serial number 361-57363. (Dkt. No. 42.) Having thoroughly considered the
19   parties’ stipulation and the relevant record, the Court hereby GRANTS the motion.
20          The United States and Mr. Patrick hereby stipulate to the following facts:
21          1.       In support of his claim, Mr. Patrick asserts he purchased the Ruger SR22 from
22   Outdoor Emporium in Seattle, Washington on April 10, 2013. He has submitted a photograph of
23   the original box and manufacturer information that accompanied the Ruger SR22, both of which
24   reflect its serial number. Mr. Patrick states the Ruger SR22 was stolen from his home in Tacoma,
25   Washington on or about June 10, 2016, and he has submitted a copy of the inventory list,
26   reflecting the Ruger SR22, that he filed with the Tacoma Police Department after the theft.


     ORDER
     CR18-0015-JCC
     PAGE - 1
 1   Records maintained by the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”)

 2   confirm Mr. Patrick is the last individual to have purchased the Ruger SR22 from a Federal

 3   Firearms Licensee—and, specifically, from Outdoor Emporium in Seattle, Washington. ATF has

 4   confirmed Mr. Patrick has no identifiable criminal history that would preclude him from

 5   possessing the Ruger SR22 at this time.

 6             2.    Mr. Patrick affirms the information reflected in paragraph 1 is true and correct.

 7   He also affirms that no one living in his residence is prohibited from possessing a firearm.

 8             3.    Based on the information reflected in paragraph 1 and Mr. Patrick’s affirmation in
 9   paragraph 2, the United States agrees that Mr. Patrick had a vested interest in the Ruger SR22,
10   pursuant to 21 U.S.C. § 853(n)(6)(A), before Defendant possessed it.
11             4.    The United States recognizes Mr. Patrick’s vested interest in the Ruger SR22 and
12   agrees it will return that firearm to Mr. Patrick following completion of the criminal proceedings
13   in this case, including any criminal appeal. The seizing agency, ATF, will effect the return of the
14   Ruger SR22 to Mr. Patrick.
15             5.    Mr. Patrick understands that the Ruger SR22 constitutes evidence in this case and
16   cannot be returned prior to the completion of these criminal proceedings, including any criminal
17   appeal.
18             6.    Mr. Patrick understands and agrees that the Ruger SR22 will be returned to him in

19   its current condition, as it was seized from Defendant.

20             7.    Mr. Patrick understands and agrees that this stipulation fully and finally resolves

21   his claim to the Ruger SR22. Mr. Patrick waives any right to further litigate or pursue his claim,

22   in this or any other proceeding, judicial or administrative.

23             8.    Upon return of the Ruger SR22, Mr. Patrick agrees to release and hold harmless

24   the United States, its agents, representatives, and/or employees, as well as any involved state or

25   local law enforcement agencies, their agents, representatives, and/or employees, from any and all

26


     ORDER
     CR18-0015-JCC
     PAGE - 2
 1   claims Mr. Patrick may possess, or that could arise, based on the seizure, detention, and return of

 2   the Ruger SR22.

 3          9.       The United States and Mr. Patrick agree they will each bear their own costs and

 4   attorney fees associated with the seizure, detention, and return of the Ruger SR22, as well as Mr.

 5   Patrick’s claim and this stipulation. Mr. Patrick expressly waives any right to seek attorney fees

 6   pursuant to 28 U.S.C. § 2465.

 7          10.      Mr. Patrick understands that, after this stipulation is filed, the United States will

 8   be moving to finally forfeit other firearms Defendant agreed to forfeit, to which neither Mr.
 9   Patrick nor anyone else has filed a claim.
10          11.      The United States and Mr. Patrick agree the terms of this stipulation are subject to
11   review and approval by the Court, as provided in the proposed order. A violation of any term or
12   condition of this stipulation shall be construed to be a violation of the Court’s order.
13                                                          Respectfully submitted,
14                                                          BRIAN T. MORAN
                                                            United States Attorney
15
     DATED:          1/28/19                                 /s Michelle Jensen
16                                                          MICHELLE JENSEN
                                                            Assistant United States Attorney
17
                                                            700 Stewart Street, Suite 5220
18                                                          Seattle, WA 98101
                                                            (206) 553-2242
19                                                          Michelle.Jensen@usdoj.gov

20

21

22   DATED:          1/28/19                                 /s Quinn Patrick
                                                            QUINN PATRICK
23                                                          Third-Party Claimant
                                                            c/o Richard Paul Patrick
24                                                          Attorney at Law
                                                            5358 33rd Avenue NW, Suite 102
25
                                                            Gig Harbor, Washington 98335
26                                                          (253) 858-6800
                                                            richard@richardpatricklaw.com

     ORDER
     CR18-0015-JCC
     PAGE - 3
 1          The Court has reviewed the above stipulation between the United States and Third-Party

 2   Claimant Quinn Patrick, which settles the interest Mr. Patrick has asserted in the Ruger SR22 .22

 3   caliber long rifle, serial number 361-57363 (Dkt. No. 42), which has already been forfeited by

 4   Defendant in this case (Dkt. No. 34). The Court hereby GRANTS the stipulated motion (Dkt.

 5   No. 49) and approves the stipulation.

 6          DATED this 31st day of January 2019.




                                                         A
 7

 8
 9
                                                         John C. Coughenour
10                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0015-JCC
     PAGE - 4
